In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00125-CV
                                                ______________________________
 
 
                                           SCOTT
MARTIN, Appellant
 
                                                                V.
 
         MARTIN RESOURCE MANAGEMENT CORPORATION, Appellee
 
 
                                                                                                  

 
 
                                          On Appeal from the County Court at Law II
                                                             Gregg County, Texas
                                                   Trial Court No. 2010-1020-CCL2
 
                                                       
                                           
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Scott
Martin, the sole appellant in this case, has filed a motion seeking to dismiss
his appeal.  Pursuant to Rule 42.1 of the
Texas Rules of Appellate Procedure, his motion is granted.  Tex.
R. App. P. 42.1.
            We
dismiss the appeal.
 
 
 
                                                                                    Jack
Carter
                                                                                    Justice
 
Date Submitted:          January
18, 2012         
Date Decided:             January
19, 2012